United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20132
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JULIO CESAR BOCHAS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:01-CR-704-9
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Julio Cesar Bochas appeals following his guilty-plea to

distribution of cocaine.    He argues that the merits of his appeal

should be addressed despite an appeal waiver in his plea

agreement because the agreement was ambiguous.   Bochas contends

that he reasonably believed the Government’s abandonment of an

allegation in the indictment that death resulted from the use of

the cocaine would result in a lower sentencing offense level and

guideline range.   Bochas’s argument is contrary to the plain


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20132
                                 -2-

language of the plea agreement that no specific sentence had been

determined or promised.   Further, Bochas’s subjective belief that

he would receive a lower sentence is not supported by any

promises of a reduced sentence from the Government and is

insufficient to render the plea invalid.   See United States v.

McIntosh, 566 F.2d 949, 951 (5th Cir. 1978).    We conclude that

Bochas’s plea agreement and waiver of appeal were validly entered

and that we therefore lack appellate jurisdiction.    See United

States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994); United

States v. Melancon, 972 F.2d 566, 570 (5th Cir. 1992).

     Bochas contends that his appeal waiver should not be

enforced in the interests of justice because, under United States

v. Booker, 125 S. Ct. 738 (2005), the sentencing guidelines have

been rendered advisory rather that mandatory.    This argument is

unavailing because “a voluntary plea of guilty intelligently made

in the light of the then applicable law does not become

vulnerable because later judicial decisions indicate that the

plea rested on a faulty premise.” Brady v. United States, 397

U.S. 742, 757 (1970); see also United States v. Bradley, 400 F.3d

459, 464 (6th Cir. 2005).

     Bochas also argues that the exception to his appeal waiver

for upward departures applies because the district court’s

finding that a death occurred increased his guideline range,

thereby constituting a departure.   We have previously rejected a

similar argument.   See United States v. McKinney, __ F.3d __, No.
                          No. 04-20132
                               -3-

04-41223, 2005 WL 887153 at *2-3 (5th Cir. Apr. 15, 2005).

Moreover, because Bochas agreed to the factual basis, the

sentence is supported by admitted facts.

     Bochas argues, for the first time, that his trial counsel

rendered ineffective assistance.   A claim of ineffective

assistance of counsel generally cannot be addressed on direct

appeal unless the claim has been presented to the district court.

United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

Further, Bochas’s appeal waiver does not include the right to

raise ineffective assistance claims.   See United States v. White,

307 F.3d 336, 343 (5th Cir. 2002).   Therefore, we do not address

this issue.

     APPEAL DISMISSED.